        Case 6:16-mj-00014-MJS Document 65 Filed 06/17/20 Page 1 of 3

 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     MAKSIM NIKULSHIN
 7

 8                                          UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 6:16-mj-0014-JDP

12                             Plaintiff,

13               v.                                       STIPULATION TO CONTINUE REVIEW
                                                          HEARING; AND ORDER
14    MAKSIM NIKULSHIN

15                             Defendant.

16

17             IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

18   National Park Service, and Defendant Maksim Nikulshin, by and through his attorney of record,

19   Benjamin A. Gerson, that the review hearing in the above-captioned matter set for June 17, 2020

20   be continued to August 12, 2020 at 10:00 a.m. The review hearing was previously continued

21   from March 31, 2020 to June 17, 2020 at the request of the parties to allow Defendant to obtain

22   proof of completion of a required DMV course and proof of fine payment. Due to the COVID-19

23   pandemic related closures, the Defendant requests a further extension of time.

24             Additionally, Defendant lives in New York, and has on previous occasions been permitted

25   to appear via video teleconference from the District Court in New York, and it is possible the

26   courthouses will reopen by August to an extent that may make a video appearance permissible if

27   approved by this court.

28             //
     Nikulshin – Stipulation                              1
     To Continue
        Case 6:16-mj-00014-MJS Document 65 Filed 06/17/20 Page 2 of 3

 1             For these reasons the parties request the review hearing be continued to August 12, 2020.

 2             Dated: June 17, 2020                         /s/ Susan St. Vincent
                                                            Susan St. Vincent
 3                                                          Legal Officer
                                                            Yosemite National Park
 4
               Dated: June 17, 2020                         /s/ Benjamin Gerson
 5                                                          Benjamin A. Gerson
                                                            Attorney for Defendant
 6                                                          Maksim Nikulshin

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     Nikulshin – Stipulation                            2
     To Continue
        Case 6:16-mj-00014-MJS Document 65 Filed 06/17/20 Page 3 of 3

 1                                           ORDER

 2             The court accepts the above stipulation and adopts its terms as the order of this court.

 3   Accordingly, the June 17, 2020, motion hearing for Maksim Nikulshin, Case 6:16-mj-

 4   0014-JDP, is continued to August 12, 2020, at 10:00 a.m.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:         June 17, 2020
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     Nikulshin – Stipulation                              3
     To Continue
